1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, 6, 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2014/0078224) (hereinafter Park et al.).
Regarding Claim 1, Park et al. teaches a liquid discharging head (100, Fig. 1) comprising: individual channels (see Fig. 1) aligned in a first direction [Paragraphs 


Regarding Claim 4, Park et al. teaches the liquid discharging head wherein the connecting channel includes: a first connecting part (see Fig. 1) connected to the first pressure chamber (110) [Paragraphs 0043-004, 0054]; a second connecting part (see Fig. 1) connected to the second pressure chamber (120) [Paragraphs 0043-0044, 0054]; and a linking part (140) linking the first connecting part (see Fig. 1) and the second connecting part  (see Fig. 1) to each other and extending along a plane parallel to the first direction and a second direction which is a width direction of the first and second common channels (102, 104), the nozzle (150, Figs. 1-2) is positioned on a side opposite to the first and second pressure chambers (110, 120), with respect to the linking part (140), in a third direction which is a height direction of the first and second common .

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (10,864,726) (hereinafter Miyazawa et al.).
Regarding Claim 1, Miyazawa et al. teaches a liquid discharging head (26, Fig. 3) comprising: individual channels (266, Fig. 3) aligned in a first direction [Column 3 lines 49-50, Column 4 lines 63-66]; and a first common channel (SR, Fig. 4) and a second common channel (the area bound by 712B, Fig. 4) extending in the first direction, wherein each of the individual channels (266) [Column 5 lines 1-22, Column 6 lines 35-52] includes: a nozzle (N, Fig. 4) [Column 5 lines 23-45]; a first pressure chamber (SA, Fig. 4) and second pressure chamber (SB, Fig. 4) arranged side by side in the first direction [Column 5 lines 45-65]; and a connecting channel  (772, Fig. 4) connecting the nozzle (N), the first pressure chamber (SA) and the second pressure chamber (SB) to one another [Column 7 lines 31-44], the first pressure chamber (SA) and the second pressure chamber (SB) being provided with a first actuator (74A, Fig. 4) and a second actuator (74B, Fig. 4) thereon, respectively, the first common channel (SR) communicates with the first and second pressure chambers (SA, SB), and the second common channel (the area bound by 712B) communicates with the connecting channel 772) [Column 7 lines 1-30].

Regarding Claim 2, Miyazawa et al. teaches the liquid discharging head (26), further comprising: a first individual channel group (see Fig. 3) constructed of individual channels (266) included in the individual channels (266) [Column 3 lines 49-50, Column 4 lines 63-66]; and a second individual channel group (see Fig. 3) constructed of individual channels (266) included in the individual channels (266), and arranged side by side to the first individual channel group (266) in a second direction which is a width direction of the first and second common channels (SR and the area bound by 712B, Fig. 4) [Column 5 lines 1-22, Column 6 lines 35-52], wherein the connecting channel (772, Fig. 4) includes: a first connecting part (DA, Fig. 4) connected to the first pressure chamber (SA) [Column 6 line 63-Column 7 line 4]; a second connecting part (DB, Fig.4) connected to the second pressure chamber (SB) [Column 6 line 63-Column 7 line 9]; and a linking part (area of the first and second common channels) linking the first connecting part (DA) and the second connecting part (DB) to each other and extending along a plane parallel to the first direction and the second direction [Column 6 line 63-Column 7 line 13], and the nozzle (N) is positioned on a side opposite to the first and second pressure chambers (SA, SB), with respect to the linking part (area of the first and second common channels), in a third direction which is a height direction of the first and second common channels (SR and the area bound by 712b) [Column 7 lines 31-44].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation of a liquid discharging head that includes wherein a filter is provided on the first common channel, and no filter on the second common channel.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/LISA SOLOMON/Primary Examiner, Art Unit 2853